Day, J.,
disseibtvng. I cannot concur in the foregoing opinion. It cites no authority and is in conflict with Cotta v. Bucle, 7 Met., 588, to which it refers. In my opinion the instrument in question possesses all the elements of negotiability. The italicized portion does not render the note payable out of a particular fund, but simply provides a condition upon which the payment shall be extended one year. The note may be payable in one year. It is payable absolutely in two years. In my opinion the plaintiff should have recovered.
Adams, On. J., concurs in this dissent.